Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 2 and 10-13 have been cancelled; Claim 1 has been amended; Claims 1 and 3-9 remain for examination, wherein claims 1 and 6 are independent claims.

Previous Rejections/Objections
Previous rejection of claims 2 and 10-13 under 35 U.S.C. 102(a)(1) as being anticipated by Hahn et al (CN 105734410 A with publication date: 07/06/2016, listed in IDS filed on 06/15/2021, thereafter CN’410) is withdrawn since these claims have been cancelled in view of the Applicant’s “Arguments/Remarks with amendment” filed on 10/29/2021.
However, in view of the Applicant’s amendments in the instant claims and reconsideration, a new ground rejection is listed as following:

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 3-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hahn et al (CN 105734410 A with publication date: 07/06/2016, listed in IDS filed on 06/15/2021, thereafter CN’410) or further evidenced by APA (Applicant admitted-prior art).

Regarding the amended feature in the instant claim 1, as pointed out in the previous office action dated 7/30/2021, All of the composition ranges and the value calculated according Expression 1 disclosed by the working sample #8 in table 1 of CN’410 are within the claimed composition ranges and meet the calculated value range from the Expression 1 of the instant claims. CN’410 provides microstructure of sample #8 in table 3 including martensite, bainite, and ferrite in the alloy, (bainite in 34%, ferrite phase is 30%, and martensite 36% in table 3 of CN’410) and CN’410 specify residual austenite is in the TRIP steel (par.[0002] of CN’410), which reads on the claimed microstructures in the alloy. CN’410 teaches avoiding non-recrystallized ferrite in the alloy (Fig.4 and par.[0071] and [0072] of CN’410). Therefore, CN’410 teaches the same steel as claimed in the instant claims. The newly added Expression 2 in the instant claim 1 is recognized as features of the alloy fully depend on the alloy’s composition and microstructure. CN’410 teaches the same alloy with the same microstructure as claimed in the instant claims as discussed above, the claimed Expression 2 would be inherently meet by the alloy of CN’410. MPEP 2112 III&IV. In alternately, this position is further .

Response to Arguments
Applicant’s arguments to the art rejection to claims 1 and 3-9 have been considered but they are not persuasive. Regarding the arguments related to the amended features in the instant claims, the Examiner’s position has stated as above.
The Applicant’s arguments have been summarized as following:
1, None of CN’410 and APA shows or teaches each and every element as set forth in the claimed Expression 2 since “unlike a composition of chemical compound or a composite material, the alloying elements, i.e., the constituents of an alloy system, do not stay as they are in the system, but they are solid-solutionized into each other (not simply mixed with each other) to form a variety of microstructure phase…” Each individual process step is affected by previous process steps and also affects sub-sequent process steps, which, as a whole, significantly affect characteristics of a final product. 
2, CN’410 and APA are missing 1) four step cold rolling, 2) maintaining after cooling; and 3) cooling ratio after hot-dipping, which disclosed in the instant application. 
In response
Regarding the Applicant’s argument 1, Firstly, as pointed in the rejection for the instant claims above and previous office action dated 7/30/2021, CN’410 not only teaches the same alloy composition as claimed in the instant claims, but also teaches the same amount of ferrite (30 area%) as claimed in the instant claims. Secondly, since steel phases (solid solutions) are transferred at specific temperature, for example A1 or A3, therefore, not every process step can affect the alloy elements distribution in the ferrite phase as argued. Thirdly, the Applicant does not specifically provide any persuasive evidence to show the every individual process steps may affect the alloy elements distribution in the ferrite phase.
Regarding the Applicant’s argument 2, Firstly, from the Fe-C phase diagram, the ferrite phase changes only happen at specific temperature (at least above A1 temperature), the argued processes: cold rolling, maintain at low temperature, and cooling after hot-dipping are all operated at temperature lower than the ferrite phase (solid solution) transforming temperature. Secondly, the Applicant does not provide any specifically evidence (data) to show the argued process steps really changing the distribution of the claimed alloy elements distribution. Therefore, the rejection of the claimed Expression 2 under CN’410 (MPEP 2112 III&IV) or further evidenced by APA is reasonable.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734